Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s response to the last Office Action, filed on February 15, 2022 has been entered and made of record

Claims 1-16 are currently pending in this application.


This action is final.

Response to Arguments

The applicant’s arguments to the claim rejections are fully considered, however they are not deemed to be persuasive

Applicant argues that Kuboyama in view of Bushnell fail to teach or suggest “a dielectric member disposed on one side of the conductor”.  It is noted that Kuboyama in view of Bushnell et al teach or suggest a dielectric member disposed on one side of the conductor. Kuboyama discloses a dielectric member disposed on one side of the conductor (Kuboyama, see paragraph [0300], where Kuboyama discloses that the electrodes in shaft 5620 can be separated by an insulating layer as well. In some examples, the electrodes in shaft 5620 can have a coaxial structure with one electrode in the center of shaft 5620 and one electrode away from the center of shaft 5620. The electrodes in shaft 5620 can be separated by a dielectric material), therefore electrodes 5626 and 5624 can be separated by a dielectric material thus teaching or suggesting that at least one side of electrodes 5626 and/or 5624 has a dielectric member disposed on it as per figure 56D.

    PNG
    media_image1.png
    320
    697
    media_image1.png
    Greyscale

Applicant argues that Kuboyama in view of Bushnell fail to teach or suggest “a case body, comprising a non-conductive side portion, and configured to cover at least a part of an external surface of the electronic device”.  It is noted that Kuboyama in view of Bushnell et al teach or suggest a case body (Kuboyama, see 102 in figure 4), comprising a non-conductive side portion (Kuboyama, see 102 in figure 4 and 1712 in figure 17A and paragraph [0164], where Kuboyama discloses that portion 1712 is a cover substrate (e.g. cover glass), the cover glass teaching or suggesting non-conductive side portion)  and configured to cover at least a part of an external surface of the electronic device (Kuboyama, see 102 in figure 4 and 1712 in figure 17A). It is also noted that areas of 102 in figure 4 and 1712 in figure 17A will be non-conductive because they lack sensors such as 1720 in figure 17A.
Applicant argues that the office concedes to “the case is coupled to the electronic device", it is noted that the office discloses that Kuboyama does not explicitly disclose coupling as it pertains to a conductor configured to face the touch member when the case is coupled to the electronic device. Thus, Kuboyama discloses a conductor (Kuboyama, see 6328 in figure 67A and 3310 in figure 33) configured to face the touch member (Kuboyama, see 3308 in figure 33 and 6110 in figure 67A) when the case touches the electronic device (Kuboyama, see paragraph [0095], where Kuboyama discloses that crown 108 can also be pushed in towards the housing 102 of device 100 (i.e., like a button) and/or be pulled away from the device, therefore Kuboyama discloses when the case touches the electronic device, the electronic device being the sensing technology and the crown).
It is also noted that Bushnell is in the same field of endeavor as Kuboyama as both inventions relate to wearable technology. Bushnell discloses coupling (Bushnell, see claim 8, where Bushnell discloses a cover coupled to the main watch housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuboyama with Bushnell. One would be motivated to modify Kuboyama by disclosing coupled as taught by Bushnell thereby improving the sensing of a force applied to a wearable electronic device by a user's body part (Bushnell, see paragraph [0002]).  
The office notes that the present claim language does not limit the case body to only be an external component that is attachable, the broadness of the current claim language allows the case body to also be an electronic cover housing. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6 and 8-16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al. (US 20170090599 A1) in view of Bushnell (US 20190223803 Al).

 	As to Claims 1 and 10:
Kuboyama  et al. disclose a case (Kuboyama, see 102 in figure 4), for an electronic device comprising a touch member disposed at a side portion of the electronic device (Kuboyama, see 108 and paragraph [0095], where Kuboyama discloses crown 108 can be touch-sensitive, for example, using capacitive touch technologies ( e.g., self-capacitance, mutual capacitance) or other suitable technologies as described herein that can detect whether a user is touching the crown), and a touch sensing device disposed inside the electronic device (Kuboyama, see 234 in figure 2), the case comprising: a case body, comprising a non-conductive side portion (Kuboyama, see 102 in figure 4), and configured to cover at least a part of an external surface of the electronic device (Kuboyama, see 102 in figure 4 and 6222 in figure 62B); a conductor (Kuboyama, see 6328 in figure 67A), disposed in a first area of the non-conductive side portion of the case body (Kuboyama, see figure 67A), and configured to face the touch member when the case is on the electronic device (Kuboyama, see 6110 and 6328); and a dielectric member disposed on one side of the conductor (Kuboyama, see paragraph [0300], where Kuboyama discloses that the electrodes in shaft 5620 can be separated by an insulating layer as well. In some examples, the electrodes in shaft 5620 can have a coaxial structure with one electrode in the center of shaft 5620 and one electrode away from the center of shaft 5620. The electrodes in shaft 5620 can be separated by a dielectric material), wherein the conductor is comprised of a conductive material (Kuboyama, see paragraph [0331], where Kuboyama discloses sensor electrode 6328). 
Kuboyama differs from the claimed subject matter in that Kuboyama does not explicitly disclose coupled. However in an analogous art, Bushnell discloses coupled (Bushnell, see claim 8, where Bushnell discloses a cover coupled to the main watch housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuboyama with Bushnell. One would be motivated to modify Kuboyama by disclosing coupled as taught by Bushnell thereby improving the sensing of a force applied to a wearable electronic device by a user's body part (Bushnell, see paragraph [0002]).  


As to Claims 2 and 11:
Kuboyama in view of Bushnell disclose the case according to claim 1, wherein the conductor is configured to generate parasitic capacitance between a user and the touch sensing device in response to a touch by the user (Kuboyama, see paragraph [0255], where Kuboyama discloses that Shaft 4544 and crown 4540 can be modeled by a parasitic capacitance).

As to Claims 3 and 12:
Kuboyama in view of Bushnell disclose the case according to claim 1, wherein the conductor is completely embedded in the case body, and is disposed inside the non-conductive side portion of the case body (Kuboyama, see 6328 in figure 67A).

As to Claims 4 and 13:
Kuboyama in view of Bushnell disclose the case according to claim 1, wherein the conductor is disposed inside the non-conductive side portion of the case body, and is disposed to be exposed externally from at least one of an external portion of an internal portion of the non-conductive side portion of the case body and an internal portion of the non-conductive side portion of the case body (Kuboyama, see 6328 in figure 67A).

As to Claims 5 and 14:
Kuboyama in view of Bushnell disclose the case according to claim 1, wherein the conductor is disposed to be exposed externally from an external portion of the non-conductive side portion of the case body and an internal portion of the non-conductive side portion of the case body (Kuboyama, see 6328 in figure 66).

As to Claim 6:
Kuboyama in view of Bushnell disclose the case according to claim 1, wherein the conductor is disposed on an external surface of the non-conductive side portion of the case body and an internal surface of the non- conductive side portion of the case body (Kuboyama, see 6328 in figure 66).

As to Claim 8:
Kuboyama in view of Bushnell disclose the case according to claim 1, wherein the dielectric member is disposed to surround the conductor (Kuboyama, see paragraph [0300], where Kuboyama discloses that the electrodes in shaft 5620 can be separated by an insulating layer as well. In some examples, the electrodes in shaft 5620 can have a coaxial structure with one electrode in the center of shaft 5620 and one electrode away from the center of shaft 5620. The electrodes in shaft 5620 can be separated by a dielectric material).
As to Claims 9 and 15:
Kuboyama in view of Bushnell disclose the case according to claim 1, further comprising a touch area display member disposed in a touch area in an external portion of the non-conductive side portion of the case body (Bushnell, see 224 in figure 2B).

As to Claim 16:
Kuboyama in view of Bushnell disclose the case according to claim 11, wherein the parasitic capacitance comprises an internal capacitance that is generated between the touch sensing device and the conductor (Kuboyama, see CSIG_TSE in figure 62A), and an external capacitance that is generated between the conductor and the user (Kuboyama, see CSIG_TSG in figure 62A and Csense in figure 54B).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624